MADDOX, Justice
(concurring specially).
This case points out once again the frequency with which defendants, even when they plead guilty, are seeking to have their convictions and sentences reviewed in post-conviction proceedings. As I pointed out in Ex parte Boatwright, 471 So.2d 1257 (Ala.1985), in a special concurring opinion, I believe that this Court should adopt a rule of procedure which would help to manage the flood of petitions which defendants are filing in pursuit of post-conviction relief. An appropriate rule of procedure would help both the trial courts and the appellate courts in eliminating frivolous petitions and in granting relief in those truly meritorious cases.